Judgments, Supreme Court, Bronx County (Michael A. Gross, J.), rendered February 21, 2002, convicting defendant, after a jury trial, of manslaughter in the second degree, and upon his pleas of guilty, of bail jumping in the first degree, criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to an aggregate term of IOV2 to 21 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The evidence disproved defendant’s justification defense beyond a reasonable doubt.
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Marlow, Sullivan, McGuire and Malone, JJ.